OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                •.-•-•_-•-,-.:•-:•                 ^&PO%
                ''-'OFFICIAL BUSINESS t-^M^-v-a* o      %
                    STATE OF TEXAS                               5   <Lj .'   sSgyp^ga^
                                                                              v..ilr^l-.y PHNEy BOWES

                    PENALTY FOE                                  02 1R                $ 00.26s
3/25/2015           PRIVATE USE ^                                0006557458            MAR 26     2015

GATSON, TIMOTHY MICHAEL- TrCCt. NoT                    6^'^FROM«2n, -01
The Court has dismissed your application for writ of habeas corpus without written
order for non-compliance with""Texas Rules of Appellate Procedure 73.1.
Specifically, the facts are not set out orijjtTe^pi^escribed form.
                    ' A^LW¥l\                                                 Abel Acosta, Clerk

                     \JV * TIMOTHY MICHAEL GATSON
                     V     , •^••tttt, „w.. TDC # -1084238